Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-6 are objected to because of the following informalities: in claim 4, line 4, the phrase “pressure actuated position” should be changed to “actuated position”; in claims 5-6, “drilling” should be changed to “drilling hole” or “drilling passage”; also, in claim 5, line 5, the phrase “axial direction” should be changed to “an axial direction”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 6 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5, line 5 recites “extending vertical”; however, as depicted by Applicant’s figures, it would appear that the drilling hole extends in a horizontal direction.  Examiner recommends amending the claim to recite “said hole extending in an axial direction and a drilling passage extending in a direction perpendicular to the axial direction”.  Claim 6, line 5, recites “said drilling”.  However, there is no antecedent basis for this element.  Further, as “drilling” seems an incomplete description of the passageway 14d, Examiner recommends (as is mentioned previously) reciting the element as a “drilling passageway” or “drilling hole” or the like.  Claim 8, line 7, recites “said second sealing surface”.  There is no antecedent basis for this phrase. Claim 8, line 6 recites “said idle position”.  There is no antecedent basis for this phrase.  Claim 9, line 2 recites “said idle position”.  There is no antecedent basis for this phrase.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultz (US 3,670,756).
Claim 1:  Schultz discloses a governor device (18) for controlling a compressor (12) in a pressurized air system (Figs. 1-4), said governor device comprising a supply port (note port for 22) for receiving a supply pressure, a control port (note port for 24) for delivering a control pressure to said compressor, an exhaust opening (78) for exhausting air, an inlet valve (86) provided between said supply port and said control port, and an outlet valve (92) provided between said control port and said exhaust opening, a displaceable piston (38), an active bottom face (note face of 38 facing 26) of said piston being chargeable with the supply pressure to exert a pressure force (Figs. 1-4), a spring means (62/66) for biasing said piston with a bias force against said pressure force of the supply pressure, wherein said governor device is switchable between a basic position (Fig. 4) with an open outlet valve and closed inlet valve and an actuated (Fig. 3) position with a closed outlet valve and open inlet valve, wherein a valve arrangement is provided at said piston (Figs. 1-4), said valve arrangement comprising a fixed means (see Figure below) fixed to said piston and a valve plate (see Figure below) displaceable with respect to said fixed means, and wherein said inlet valve and said outlet valve are realized by said valve arrangement (Figs. 1-4).

    PNG
    media_image1.png
    329
    378
    media_image1.png
    Greyscale

Claim 2:  Schultz further discloses that in said basic position the supply pressure does not exceed the bias force (Fig. 4), and in said actuated position the supply pressure exceeds the bias force and said control port outputs said pressure signal to said compressor (Fig. 3).
Claim 3:  Schultz further discloses a dome (25/76, note dome-shaped exterior near tip of 72 or rounded hollow interior space portions, e.g., 90) to be fixed in an external part (col. 1, lines 2, note that an associated vehicle could be considered the external part), and an insert (26) screwed intoInt. Appl. No.: PCT/EP2018/073972 (via 30) Atty. Docket No.: 169068.190849(2017P00104)Page 5 of 8said dome, wherein said piston is slidably provided inside said insert (note sliding relationship within insert between 34 and 42, see col. 2, lines 19-21).
Claim 7:  Schultz further discloses that said spring means (66) is adjustable to adjust the bias force (col. 2, line 38-41, Examiner noting the fine-tuning provided via the adjustment screw) and defines a cut-out pressure, which exceeds the bias force (as can be appreciated from Figures 1-4, the unloader will be activated by an upper pressure “cut-out” threshold that will exceed the spring bias force).
 Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Udagawa (JP2008253898A).
Claim 1:  Schultz discloses a governor device (Fig. 4) for controlling a compressor in a pressurized air system (see Abstract), said governor device comprising a supply port (129) for receiving a supply pressure, a control port (123) for delivering a control pressure to said compressor, an exhaust opening (126) for exhausting air, an inlet valve (see Figure below) provided between said supply port and said control port, and an outlet valve (see Figure below) provided between said control port and said exhaust opening, a displaceable piston (see Figure below), an active bottom face (note face of piston facing 129) of said piston being chargeable with the supply pressure to exert a pressure force (via 129), a spring means (121) for biasing said piston with a bias force against said pressure force of the supply pressure, wherein said governor device is switchable between a basic position (Fig. 4) with an open outlet valve and closed inlet valve and an actuated position (note pressure build-up from 129 will force piston upward, closing outlet valve and unseating inlet valve) with a closed outlet valve and open inlet valve, wherein a valve arrangement is provided at said piston (Fig. 4), said valve arrangement comprising a fixed means (124) fixed to said piston and a valve plate (note plate at/above 125) displaceable with respect to said fixed means, and wherein said inlet valve and said outlet valve are realized by said valve arrangement (Fig. 4).

    PNG
    media_image2.png
    597
    522
    media_image2.png
    Greyscale

Claim 4:  Schultz further discloses that said fixed means comprises an exhaust passage (note passage within 124) to be sealed by a lip seal of said valve plate (note top portion of inlet valve which will provide a circumferential/lip seal to passage in 124) in said pressure actuated position thereby realizing said outlet valve.
Claim 5:  Schultz further discloses that said fixed means is screwed (note bolt at 101 which assists in placing/screwing fixed means into position) into said piston and define a hole (note hole within 124), and wherein said exhaust passage is realized by said hole extending in axial direction (Fig. 4) and a drilling (note perpendicular hole at top end of axial hole in Fig. 4) extending vertical (Examiner notes the overall device could have an orientation with the axial hole horizontal in which the drilling would extend vertically) to the axial direction.

Allowable Subject Matter
Claims 6 and 8-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 6, the prior art of record does not further disclose or reasonably teach in combination further intricacies of the valve plate/fixed means which help provide for a governor device with high reliability and low cost, namely, that said lip seal is provided on a central hole of said valve plate, said central hole surrounding said fixed means for realizing said outlet valve, wherein said valve plate is moveable in the axial direction with respect to said fixed means, for closing and opening said drilling in dependence of the piston position.
Further, regarding claim 8 the prior art of record does not further disclose or reasonably teach in combination further intricacies of the valve plate and external casing which help provide for a governor device with high reliability and low cost, namely, that said inlet valve is realized by a sealing interface of said valve plate and an external casing sealing surface, wherein a valve spring biases said valve plate with respect to said piston,Int. Appl. No.: PCT/EP2018/073972Atty. Docket No.: 169068.190849(2017P00104) Page 6 of 8wherein in said idle position of said piston said valve spring presses said sealing surface of said valve plate against said second sealing surface thereby closing said inlet valve.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746